United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 30, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-51192
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSEPH LEE STRAIT, JR.,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:06-CV-350
                     USDC No. 5:05-CR-185-ALL
                       --------------------

Before JOLLY, DENNIS and PRADO, Circuit Judges.

PER CURIAM:*

     Joseph Lee Strait, Jr., federal prisoner # 61036-180, moves

this court for a certificate of appealability (COA) following the

district court’s denial of his 28 U.S.C. § 2255 motion wherein he

challenged his conviction for possession with the intent to

distribute cocaine base.    Strait’s motion to proceed in forma

pauperis (IFP) is granted.

     Strait argues that his trial counsel was ineffective for

failing to properly object to the enhancement of his sentence as


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-51192
                                 -2-

both legally inapplicable under the Sentencing Guidelines and

unconstitutional under United States v. Booker, 543 U.S. 220

(2005).   Strait also argues that his trial counsel failed to file

a notice of appeal on his behalf even though he specifically

requested that counsel do so.

     To obtain a COA, Strait must demonstrate that “reasonable

jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.”    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).   With respect to his claim that his counsel

rendered ineffective assistance in connection with his objection

to the sentence enhancement, Strait has failed to meet this

standard.   Accordingly, his motion for a COA is DENIED as to this

claim.    With respect to his claim that his counsel failed to file

a requested notice of appeal, Strait has made the showing

required for the issuance of a COA.    See Roe v. Flores-Ortega,

528 U.S. 470, 477, 483 (2000).   Accordingly, Strait’s motion for

a COA is GRANTED solely with respect to this issue.   IFP GRANTED.

The judgment is VACATED and the case REMANDED for further

development in the district court.